Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered April 26, 2006. The order and judgment denied the petition and confirmed the arbitration award.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that the contention of petitioner that she was not required to establish that she sustained a serious injury within the meaning of Insurance Law § 5102 (d) in the context of a supplementary uninsured motorist claim is not properly before us, inasmuch as that contention is raised for the first time in her reply brief submitted to this Court (see generally Turner v Canale, 15 AD3d 960, 961 [2005], lv denied 5 NY3d 702 [2005]). In any event, that contention is without merit (see Meegan v Progressive Ins. Co., — AD3d —, 2007 NY Slip Op 04895 [2007]).
*1321All concur except Gorski, J., who concurs on constraint of Meegan v Progressive Ins. Co. (— AD3d —, 2007 NY Slip Op 04895 [2007]). Present—Hurlbutt, J.P., Gorski, Smith, Lunn and Pine, JJ.